DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-29 and 31-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCoy (U.S. Publication No. 2012/0042579).
Regarding claim 20, McCoy discloses a gutter debris preclusion device (20, Figs. 2-5) for use with a gutter attached to a building, comprising a substantially rigid support structure (40) having a gutter lip side (approximate 52) and a roof side (approximate 34), a floor of the support structure having a plurality of apertures (41) therein; a plurality of ribs (30-32) extending upwardly from the floor of the support structure, wherein a top portion of the ribs is angled towards the roof side of the support structure; and a screen (33) having a plurality of apertures (mesh screen) disposed on the top edge of the ribs, wherein the ribs provide support for the screen (Fig. 5).
Regarding claim 21, McCoy discloses a cross-sectional profile of the screen forms an arc (Fig. 5).
Regarding claim 22, McCoy discloses the arc of the screen is centered within the support structure (Fig. 5).
Regarding claim 23, McCoy discloses the arc of the screen is off center from a center of the support structure and a center of the arc is shifted towards the roof side (Fig. 5).  The Examiner considers the support structure to span from 52 to 34 and the arc of the screen to be off center from the center of the support structure and a portion of the center of the arc to be shifted towards 50. 
Regarding claim 24, McCoy discloses terminal ends of the gutter lip side and a roof side of the support structure are elevated from the floor (Fig. 5).
Regarding claim 25, McCoy discloses terminal ends of the gutter lip side and a roof side of the support structure are elevated from the floor (Fig. 5).
Regarding claims 26-27 and 38-39, McCoy discloses the terminal end of the gutter lip side includes a lip portion (53) operably configured to rest upon a gutter lip of a gutter and includes an extended tip (52), wherein the extended tip extends past the gutter lip of the gutter when the device is in use.
Regarding claims 28 and 29, McCoy discloses the terminal ends secure ends of the screen to the support structure (Fig. 5).
Regarding claim 31, McCoy discloses the arc has an arc height, wherein the height of the arc increases in relation to a roof pitch of a building to which the device will be attached (Fig. 5).
Regarding claims 32 and 33, McCoy discloses the support structure includes a tab (34) operably configured to be attachable to the building.
Regarding claims 34 and 35, McCoy discloses the tab includes a bent portion (approximate 50) operably configured to attach to a fascia of the building.
Regarding claims 36 and 37, McCoy discloses the lip portion further comprises a bottom connecting member (vertical wall potion adjacent 53) that fits under the gutter lip of the gutter when the device is in use. The Examiner considers the member adjacent 53 to rest beneath the level the gutter lip when inserted into the gutter.
Regarding claim 40, McCoy discloses the terminal end of the gutter lip side (approximate 53) includes a downward pointing wall that borders a corner of the gutter lip (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy (U.S. Publication No. 2012/0042579) in view of Dressler (U.S. Patent No. 5,044,581).
Regarding claim 30, McCoy discloses the gutter debris preclusion device having a floor and arch as set forth above, but does not disclose the floor being curved or matching the profile of the arc.  However, Dressler teaches that it is known to have a gutter debris preclusion device (Figs. 1-2) where the “floor” of the support and the screen both have marching profiles.  It would have been obvious to one having ordinary skill at the time of the invention to have a gutter debris preclusion device having a support and screen having complementary shapes or matching profiles to simplify manufacturing of the device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-11 of U.S. Patent No. 10,125,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued case recite the limitations set forth in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633